United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-3089
                        ___________________________

                            Fredy Rene Palma-Espinal

                             lllllllllllllllllllllPetitioner

                                           v.

            Eric H. Holder, Jr., Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                             Submitted: May 29, 2013
                               Filed: June 3, 2013
                                 [Unpublished]
                                 ____________

Before MURPHY, SMITH, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

       Fredy Rene Palma-Espinal, a native and citizen of Honduras, petitions for
review of an order of the Board of Immigration Appeals, which affirmed an
immigration judge’s denial of his application for deferral of removal under the
Convention Against Torture. We lack jurisdiction to review Palma-Espinal’s petition
for review because he was found to be removable as an alien who was convicted of
an aggravated felony and he does not raise in his brief any legal question or
constitutional claim to challenge that finding. See 8 U.S.C. § 1252(a)(2)(C) (no court
shall have jurisdiction to review final order of removal against alien who is
removable by reason of committing criminal offense covered under, inter alia, 8
U.S.C. § 1227(a)(2)(A)(iii) (alien who is convicted of aggravated felony is
removable)); Doe v. Holder, 651 F.3d 824, 828 (8th Cir. 2011) (where alien has been
convicted of aggravated felony, appeals court has jurisdiction to review final order
of removal only to extent that alien’s petition for review presents constitutional
claims or questions of law).

      Accordingly, we dismiss the petition for review.
                     ______________________________




                                         -2-